DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 2 and 3, applicant discloses the terms “Whitham shock wave model” and “Friedlander muzzle blast model”, however these terms are not commonly known in the art and applicants specification fails to clearly disclose what these terms mean in regards to the instant application.  
Regarding claim 6, claim 6 is rejected under the virtue of dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 3, applicant discloses the terms “Whitham shock wave model” and “Friedlander muzzle blast model”, however these terms are not commonly known in the art and fail to clearly and concisely disclose the subject matter for what applicant is referring to for the terms “Whitham shock wave model” and “Friedlander muzzle blast model”. Applicants specification fails to clearly disclose what these terms mean in regards to the instant application. Thus, the claims are left indefinite and unclear to the metes and bounds of the invention in regards to these terms. For examining purposes, examiner is interpreting “Whitham shock wave model” and “Friedlander muzzle blast model” as shock wave models and muzzle blast models. 

Regarding claim 6, claim 6 is rejected under the virtue of dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US 5930202 A).

Regarding claim 1, Duckworth teaches detection of a shock wave and a muzzle blast. (Col.5, lines 29-39, Col.7, lines 1-3, Fig.3)

Duckworth also teaches estimation of an arrival time difference between the shock wave and the muzzle blast. (Col.5, lines 29-39, Col.3, lines 37-40, Col.9, lines 29-62, Fig.5)

Duckworth also teaches estimation of a miss distance. (Col.3, lines 33-37)

Duckworth also teaches a bullet caliber estimation. (Col.3, lines 33-37, Col.4, lines 38-42, Col.8, line 12- Col.9, line 13, Claim 7)

Duckworth also teaches estimation of the shooting range by use of the arrival time difference calculated between the shock wave and the muzzle blast, a miss distance prediction and a weapon caliber prediction. (Col.3, line 33-42, Col.9, lines 14-23, Col.5, lines 29-39 Claims 2, 7)

Regarding claim 3, Duckworth teaches the process step of obtaining a muzzle blast determination based on a cross-correlation output of a Friedlander muzzle blast model. (Col.7, lines 27-34, Col.4, lines 27-33, Col.17, lines 41-50, Fig.3)

Regarding claim 4, Duckworth teaches wherein the estimation of the miss distance comprising 25the process step of a prediction of a shortest distance between a bullet direction and a 9detection unit comprising at least one microphone by use of a shock signal slope, a bullet speed and a sound speed. (Col.2, lines 2-12, Col.3, lines 27-42, Col.7, lines 1-3, Col.15, line 60-Col.16, line 5, Figs.1-3)

Regarding claim 5, Duckworth teaches the process step of estimating a bullet 5caliber by comparing calculated miss frequency data and a shock signal frequency. (Col.3, lines 33-42, Col.8, line 46-Col.9, line 13, Claim 7)

Regarding claim 7, the claim discloses substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claim 7, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore claim 7 is rejected for the same rational over the prior art cited in claim 5.  

Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth in view of Alper (TR 201721987 A2, all citations are provided from machine translation attached).

Regarding claim 2, Duckworth teaches the process steps of detection of the shock wave by checking coming acoustic data and a Whitham shock wave model cross- correlation output. (Col.7, lines 19-34)

Duckworth also teaches detection of a central frequency of the shock wave. (Col.3, line 65-Col.4, line 3, Col.14, line 65-Col.15, line 34) 

Duckworth does not explicitly teach using a Fast Fourier Transform method.

Alper teaches using a Fast Fourier Transform method. (Page.6, Paragraph 4, Claim 6)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Duckworth to incorporate using a Fast Fourier Transform method in order to convert the detected acoustic signals from the time domain to the frequency domain. 

Regarding claim 6, Duckworth teaches the process step of estimating a bullet 5caliber by comparing calculated miss frequency data and a shock signal frequency. (Col.3, lines 33-42, Col.8, line 46-Col.9, line 13, Claim 7)

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645